              Case 6:19-bk-15974-MH                               Doc 5 Filed 07/09/19 Entered 07/09/19 00:40:47                                Desc
                                                                   Main Document    Page 1 of 2

Fill in this information to identify your case.

                  Robert Kevin Vasquez
Debtor 1
                    FlrstNam~                       Middle Name            Lasl Name

Debtor 2
(Spouse, if filing) First Name                      Middle Name            Lasl Name


United States Bankruptcy Court for the Central District of California

Case number                  ........   --~-     -------­                                                                                     D Check if this is an
 (If known)                                                                                                                                         amended filing




  Official Form 108
  Statement of Intention for Individuals Filing Under Chapter 7                                                                                              12115

  If you are an individual filing under chapter 7, you must fill out this fonn if:
  • creditors have claims secured by your property. or
  • you have leased personal property and the lease has not expired.
  You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors.
  whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the fonn.
  If two married people are filing together in a joint case, both are equally responsible for supplying correct infonnation.
  Both debtors must sign and date the fonn.
  Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this fonn. On the top of any additional pages,
  write your name and case number (if known).

                     List Your Creditors Who Have Secured Claims

    1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Fonn 106D), fill in the
       information below.

           Identify the creditor and the property that is collateral                    What do you intend to do with the property that   Did you claim the property
                                                                                        secures a debt?                                   as exempt on Schedule C?

          ~~~~~or's Consumer Portfolio Services                                        I2l Surrender the property.                        ~No
                                                                                       o Retain the property and redeem it.               _ Yes
                                        2017 Toyota Corrolla
         Description of
         property                                                                      o Retain the property and enter into a
         securing debt:                                                                    Reaffirmation Agreement.
                                                                                       o   Retain the property and [explain]:



         Creditor's
         name:
                                                                                       o Surrender the property.                          INo
                                                                                       o Retain the property and redeem it.                  Yes
         Description of
         property                                                                      o Retain the property and enter into a
         securing debt:
                                                                                           Reaffirmation Agreement.
                                                                                       o Retain the property and [explain]:
         Creditor'S
         name:
                                                                                       o Surrender the property.                             No
                                                                                       o Retain the property and redeem it.                  Yes
         Description of
         property                                                                      o Retain the property and enter into a
         securing debt:                                                                    Reaffirmation Agreement.
                                                                                       o Retain the property and [explain):
         Creditor'S
         name:
                                                                                       o Surrender the property.                             No
                                                                                       o Retain the property and redeem it.               ___ Yes
         Description of
         property                                                                      o Retain the property and enter into a
         securing debt:                                                                    Reaffirmation Agreement.
                                                                                       o Retain the property and [explain]:

  Official Form 108                                   Statement of Intention for Individuals Filing Under Chapter 7                                 page 1
           Case 6:19-bk-15974-MH                  Doc 5 Filed 07/09/19 Entered 07/09/19 00:40:47                                               Desc
                                                   Main Document    Page 2 of 2
                    Robert Kevin Vasquez                                                                Case number (lfknown) _ _ _ _ _ _ _ _ _ _ _ _ _ __
Debtor




                   List Your Unexpired Personal Property Leases

 For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G).
 fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
 ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

         Describe your unexpired personal property leases                                                                        Will the lease be assumed?

         Lessors name:                                                                                                             No
                                                                                                                                   Ves
         Description of leased
         property:


         Lessor's name:                                                                                                            No
                                                                                                                                   Ves
         Description of leased
         property:


         Lessor's name:                                                                                                            No
         Description of leased                                                                                                     Ves
         property:


         Lessor's name:                                                                                                            No
                                                                                                                                   Yes
         Description of leased
         property:


         Lessor's name:                                                                                                            No
                                                                                                                            '­     Yes
         Description of leased
         property:


         Lessor's name:                                                                                                            No
                                                                                                                                   Yes
         Description of leased
         property:


         Lessor's name:                                                                                                            No
                                                                                                                                   Yes
         Description of leased
         property:




                   Sign Below



    Under penalty of perjury. I declare that I have indicated my intention about any property of my estate that secures a debt and any
    personal property that is subject to an unexpired lease.


  x~::::<
 ~~r1                                                          Signature of Debtor 2

     Date    06/28/2019                                        Date
             MMt    DO   I   YYYY                                                            =:;-­
                                                                      7M=-M'"'t""-;:D::::O"""'/-cyyyy




 Official Form 108                          Statement of Intention for Individuals Filing Under Chapter 7                                        page 2
